IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-73,072-01


EX PARTE ROGER DALE BRECHEEN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 23302 IN THE 42ND DISTRICT COURT

FROM TAYLOR COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to forty-eight years' imprisonment. The Eleventh Court of Appeals dismissed his appeal.
Brecheen v. State, No. 11-09-00241-CR (Tex. App.-Eastland 2009, no pet.).  
	Applicant contends that his counsel rendered ineffective assistance because he failed to
timely file a notice of appeal. The trial court recommended that we grant Applicant an out-of-time
appeal. We disagree. This application was filed in the trial court on October 9, 2009. On that date,
Applicant's conviction was not final; the mandate in his case did not issue until November 10, 2009.
We do not have jurisdiction under Article 11.07 of the Code of Criminal Procedure unless a felony
conviction is final. Tex. Code Crim. Proc. art. 11.07, § 3(a); Ex parte Johnson, 12 S.W.3d 472 
(Tex. Crim. App. 2000). Accordingly, this application is dismissed. 

Filed: January 13, 2010
Do not publish